McDONALD, Presiding Judge.
The offense is possession of a narcotic drug, to-wit: marijuana; the punishment, five years confinement in the state penitentiary.
The record in this cause is deficient in two respects. No notice of appeal is contained in the record, as required by Art. 827, Vernon’s Ann.C.C.P., Oehlers v. State, Tex.Cr.App., 367 S.W.2d 672; Monrreal v. State, Tex.Cr.App.,368 S.W.2d 948. In the absence of such notice this Court has no jurisdiction.
The record does not reflect that a sentence was imposed upon the appellant. A sentence is requisite to the appeal in ordinary felony cases and notice of appeal may be given either before or after sentence is pronounced. Art. 829, V.A.C.C.P., Gossett v. State, 162 Tex.Cr.R. 52, 282 S.W. 2d 59; Marrero v. State, 164 Tex.Cr.R. 626, 302 S.W.2d 134.
For the reasons stated, this Court is without jurisdiction to entertain the appeal. The appeal is dismissed.